UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4469



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES J. LEWIS, III,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. David A. Faber, Chief
District Judge. (CR-01-24)


Submitted:   January 21, 2004          Decided:     February 23, 2004


Before WIDENER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John G. Hackney, Charleston, West Virginia, for Appellant. Thomas
E. Johnston, United States Attorney, Thomas O. Mucklow, Assistant
United States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Charles J. Lewis, III, appeals his 188-month sentence for

distribution    of   crack   cocaine,    in   violation   of   21   U.S.C.

§ 841(a)(1) (2000).     Lewis asserts he is not bound by his plea

agreement’s waiver of appellate rights, and that the waiver’s scope

does not extend to his appellate challenge to the sentencing

court’s determinations.      We review these claims de novo.        United

States v. General, 278 F.3d 389, 399 (4th Cir.), cert. denied, 122

S. Ct. 2643 (2002); United States v. Marin, 961 F.2d 493, 496 (4th

Cir. 1992). Lewis’ claims are meritless. Lewis fails to establish

any defect in his plea agreement waiver of appellate rights.          See

generally     United States v. Attar, 38 F.3d 727, 731-32 (4th Cir.

1994).   Lewis’ remaining claims are foreclosed by his waiver of

appellate rights.    United States v. Willis, 992 F.2d 489, 490 (4th

Cir. 1993). To the extent they are reviewable, they are meritless.

Lewis has not established the sentencing court violated his due

process rights, United States v. Ellis, 975 F.2d 1061, 1067 (4th

Cir. 1992); United States v. Williams, 880 F.2d 804, 805-06 (4th

Cir. 1989), or miscalculated his criminal history. U.S. Sentencing

Guidelines Manual § 4A1.1(d) (2002).




                                 - 2 -
           Accordingly, we affirm Lewis’ conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -